Transactions effected pursuant to Rule 10F3. Fund: Type R.J. Involved? Form Rec'd? Yrs. In Business: Cusip Security: Date of Purchase: Date Offering commenced: Purchase price: Commission: Securities acquired from: Share amount purchased $ Amount purchased: Total Offering: Spread EMCG IPO No N/A N/A 90184L102 Twitter, Inc. November 7, 2013 November 7, 2013 0 Goldman Sachs New York ESCG Secondary Offering Yes Yes 5+ Years 25278X109 Diamondback Energy, Inc. November 7, 2013 November 7, 2013 0 Credit Suisse Securities (USA) LLC EMCG Secondary Offering No N/A N/A Gulfport Energy, Corp November 7, 2013 November 7, 2013 0 Credit Suisse Securities (USA) LLC EMCG Secondary Offering No N/A N/A Gulfport Energy, Corp November 7, 2013 November 7, 2013 0 First Clearing Secs NY ESCG IPO No N/A N/A 44157R109 Houghton Mifflin Harcourt Co November 14, 2013 November 14, 2013 0 Morgan Stanley & Co., Inc. ESCG Secondary Offering No N/A N/A 65540B105 Noodles & Co. December 5, 2013 December 5, 2013 0 Morgan Stanley & Co, Inc. EIGB Secondary Issue No N/A N/A 03027XAC4 American Tower Corp NEW SR NT 3.4% 15/FEB/2019 January 7, 2014 January 7, 2014 0 RBC Dain Rauscher, Inc. ESCG Secondary Offering No N/A N/A KERYX Biopharmaceuticals January 23, 2014 January 23, 2014 0 JP Morgan Clearing Corp NY ESCG IPO No N/A N/A 46090K109 Intrawest Resorts Holdings Inc January 31, 2014 January 31, 2014 0 Bank of New York (BONY)/Goldman ESCF IPO Yes Yes 3+ Years 87482X101 Talmer Bancorp, Inc. February 11, 2014 February 11, 2014 0 Stifel Nicolays & Co. New York ESCG Secondary Issue No N/A N/A Ophthotech Corp February 11, 2014 February 11, 2014 0 Morgan Stanley & Co. Inc. EMCG IPO No N/A N/A 44970B109 IMS Health Holdings, Inc. April 4, 2014 April 4, 2014 0 Morgan Stanley & Co, Inc. EMCG Secondary Offering No N/A N/A 02005N100 Ally Financial, Inc. April 9, 2014 April 9, 2014 0 Morgan Stanley & Co. Inc.
